Citation Nr: 0502351	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  04-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946, December 1946 to December 1949, and January 1950 to 
June 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Detroit, Michigan, Regional Office (RO), which denied a claim 
filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death.

In June 2004, a motion for advancement on the docket was 
granted due to appellant's age.  Later that month, the Board 
remanded the case to the RO for additional evidentiary 
development.  The case is currently advanced on the Board's 
docket pursuant to applicable regulation.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant and her representative if they are required to 
take further action.


REMAND

The evidentiary record indicates that according to the 
veteran's death certificate, he died in April 2002 at age 76 
as a result of acute myocardial infarction, due to, or as a 
consequence of, arteriosclerotic cardiovascular disease, with 
severe pulmonary fibrosis listed as a significant condition 
contributing to death but not resulting in the underlying 
cause thereof.  At time of death, the veteran was service-
connected for residuals of a lumbar laminectomy and duodenal 
ulcer disease.  

The appellant's basic contention is that the veteran's 
service-connected duodenal ulcer disease contributed to his 
death.  In support of that contention, appellant submitted an 
April 2002 written statement from "H. S.", M.D., the 
physician who signed the veteran's death certificate, stating 
that according to medical records, shortly prior to death, 
gastrointestinal bleeding was suspected due to a drop in 
hemoglobin and an esophagogastroduodenoscopy (EGD) was 
performed in March 2002, which showed severe ulcerated 
esophagitis with stricture of the distal esophagus.  Although 
there was old blood in the stomach, the source of bleeding 
was felt to be from the esophagus.  It was that physician's 
opinion that severe bleeding from esophagitis and pulmonary 
fibrosis placed a strain on the veteran's heart which 
resulted in the acute myocardial infarction and death.  
However, a November 2003 VA medical opinion stated that 
although a February 1958 upper gastrointestinal x-ray series 
had revealed active duodenal ulcer, there was no esophageal 
pathology shown at that time; that the March 2002 EGD showed 
old blood, not active bleeding, in the stomach with the 
source of bleeding felt to be from the esophagus; and that 
esophagitis or severe bleeding was not likely due to the 
service-connected duodenal ulcer disease.

Pursuant to the Board's June 2004 remand, additional 
hospital/nursing home/rehabilitation center medical records 
proximate to the veteran's death were obtained.  Such records 
indicate that in January 2002, a nursing home's nursing 
evaluation and physician orders noted that the primary 
diagnoses included "deconditioning/bleeding duodenal 
ulcer."  The terminal hospital records noted a past medical 
history that included "bleeding ulcer."  Diagnoses included 
gastroesophageal reflux disease.  Although the same VA 
physician who rendered said November 2003 VA medical opinion 
rendered another medical opinion in October 2004, both 
opinions are essentially the same.  However, neither medical 
opinion provided an adequate explanation for the conclusions 
reached, nor did any medical opinion specifically address 
said nursing home's nursing evaluation and physician orders 
regarding a "bleeding duodenal ulcer."  Neither medical 
opinion explained whether the veteran's service-connected 
duodenal ulcer disease and the gastroesophageal reflux 
disease may have had a common etiology or were otherwise 
causally or etiologically related.  This is the crux of 
appellant's argument and warrants adequate medical opinion on 
that etiological question.

Additionally, appellant, in a recent written statement 
received in August 2004, requested that the RO obtain certain 
private medical records dated between 1960 and the 1990's 
that allegedly include the veteran's treatment for active 
ulcers.  However, it is unclear whether the RO attempted to 
obtain such records.  It also appears that although the 
veteran's employment history included with the United States 
Postal Service, no employment medical records were sought by 
the RO.  Any such records might prove material in indicating 
whether the veteran may have had active ulcer disease during 
the period proximate to time of death.  

In order to afford the veteran's widow every reasonable 
avenue of assistance in proving her claim, it is the Board's 
opinion that another remand is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to obtain 
any additional, medical records (not 
previously submitted) from the 
private physicians listed by 
appellant in her written statement 
received in August 2004.  All 
available, actual clinical records 
(as distinguished from physicians' 
statements based upon recollections 
of previous treatment) of any such 
treatment should be obtained from 
the specified health care providers.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  
Appellant's assistance should be 
requested to the extent indicated, 
including to sign and submit 
appropriate consent forms to release 
any private medical records to the 
VA.  Any such records should be 
obtained and associated with the 
claims folder.

2.  The RO should request appellant 
to provide any of the veteran's 
relevant employment medical records 
(such as employment physical 
examination reports) that she may 
have in her possession, as well as 
the complete name and address of his 
former and/or present employers.  
Any relevant employment medical 
records should be obtained.  These 
records should be associated with 
the claims folder.  The appellant 
should be requested to sign and 
submit appropriate consent forms to 
release any such employment medical 
records to the VA.

3.  The RO should arrange for the 
same VA physician, or if 
unavailable, another appropriate VA 
physician, to review the claims 
folder and express opinion regarding 
the following:

(a).  Is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) that the 
veteran's gastroesophageal reflux 
disease/esophageal bleeding was 
causally or etiologically related to 
service or was related to the 
service-connected duodenal ulcer 
disease (versus other causes)?  The 
physician should comment on the 
clinical significance, if any, of 
the heartburn symptoms noted in the 
May-June 1958 service medical 
records (i.e., did such symptoms 
represent the onset of chronic 
gastroesophageal reflux disease)?  
The physician should provide 
adequate explanation of the basis 
for any conclusions reached.  

(b)  Is it at least as likely as not 
(i.e., is there at least a 50 
percent probability) that the 
veteran's service-connected duodenal 
ulcer disease caused or materially 
contributed to his death?  The 
physician should comment on the 
clinical significance, if any, of 
the January 2002 nursing home's 
nursing evaluation and physician 
orders, which noted that the primary 
diagnoses included "bleeding 
duodenal ulcer."  The physician 
should provide adequate explanation 
of the basis for any conclusions 
reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.

4.  The RO should review any 
additional evidence and readjudicate 
the issue of service connection for 
the cause of the veteran's death, 
under appropriate statutory and 
regulatory provisions.

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, a supplemental 
statement of the case should be provided, and the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until she is notified.  The Board intimates 
no outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



